DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “wherein the infrared emitter and the infrared receiver define an infrared path length therebetween…” However, Claim 1 as currently amended recites two “infrared carbon dioxide sensor” devices each comprising a separate “infrared emitter” and “infrared receiver” respectively associated as the first and second sensing components. As such, this limitation is unclear as to which emitter and receiver are being limited. It is unclear if only the first sensing component is being limited, only the second sensing component, or if BOTH sensing components were intended to be limited by the offending limitation. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-13, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”), U.S. Publication No. 2007/0261698 (“Palatnik”), U.S. Publication No. 2007/0175769 (“Hsiung”), MEMS Infrared Emitter and Detector for Capnography Applications (“Chowdhury”), and U.S. Patent No. 5,423,320 (“Salzman”).
Regarding Claim 1, Rowe discloses a tube tip detection system (see generally 10; Par. 10, 66, 71, 73), comprising:
An enteral tube (11 – see generally Fig. 1) having a proximal end (i.e. the end maintained external to the body – see generally at 12), a tip (i.e. the end opposite the proximal end – see generally at 200), a length (i.e. the extent between the proximal end and the tip), and a lumen (not shown; see Par. 52 – “[t]he flexible tube 11 includes single, double, or triple lumen tubes”), wherein the length includes a midpoint halfway between the proximal end and the tip (such a midpoint being inherent to the construction of any length);
A first sensing component at the tip (see generally at 200 – specifically the various sensors, generally 20, located at the distal end of the tube as part of the RFID tag assembly – see Par. 5, 22, 51, 55, 65, 66, 74, 84, 94; see especially “various circuits that may provide feedback in real time for… CO2 levels” where “the feedback initiator may be any of a variety of components including… a CO2 sensor” such that “a novel RFID tag 200… may collect and allow live or ‘real time’ data monitoring including… CO2 levels”;
A feedback display (59; see e.g. Fig. 3), wherein feedback from the first sensing component is displayed on the feedback display to indicate to a user of the tube tip detection system whether the tip is misplaced in a patient’s airway (see Par. 66, 71, 73). Specifically, the feedback display provides for real-time display of CO2 levels wherein the user can rely upon these values to determine where the tip has been placed resultant to endogenous CO2 levels which differ between locations of the respiratory system and digestive tract (see Fig. 3, Par. 5, 22, 55), but also the system itself is configured to monitor physiological data (specifically including CO2 values) to indicate a tube misplacement by comparing measured values versus expected values and issuing appropriate alerts/alarms (see Par. 10, 66 – in view of Par. 22, 60, 71, 73, 87, 91).
Rowe discloses the invention substantially as claimed except that the first sensing component is configured to detect carbon dioxide concentrations of, at least, 30 mmHg to 50 mmHg  – inclusive. Specifically, while Rowe describes that the device is configured to detect (and display) endogenous CO2 levels of both the GI tract and respiratory system, real-time (Par. 5, 22, 55…etc.) – Rowe fails to explicitly disclose that the CO2 levels are measured (and displayed) as mmHg and that the range of CO2 levels which can be measured by the system are inclusive to 30mmHg to 50mmHg. However, to be useful one having ordinary skill in the art would reasonably recognize and appreciate that the CO2 sensor arrangements contemplated by Rowe must be configured to detect the range of CO2 levels expected to be encountered in both the GI tract as well as the respiratory tract.
For example, Palatnik discloses a related medical tubing system (see Fig. 1) which is provided with a CO2 sensor to sense “carbon dioxide in a patient’s exhaled gas” which is “commonly used to detect proper placement of [the] endotracheal tube” (Par. 7, 8, 9, Fig. 9) wherein CO2 levels are monitored and displayed in real time in mmHg (see Fig. 9) and wherein Palatnik indicates that the system is configured to detect both low (e.g. “below 2% for example” (Par. 47) and “normal” “5% of carbon dioxide present in a patient’s exhaled esophageal gas” (Par. 8) – illustrating at least an exemplary value of 38mmHg (Fig. 9) whereby below 2% constitutes a low value of ~15.2 mmHg CO2 and 5% constitutes a high value of approximately 38mmHg CO2.
Furthermore, the prior art, see Hsuing, indicates that pCO2 levels in excess of the “normal” percentages are also likely to be encountered including partial pressures in excess of 45 mmHg indicative of respiratory acidosis and partial pressures in excess of 50 mmHg indicating respiratory exhaustion, with values in excess of 70mmHg being indicative of respiratory failure which will result in a coma (Par. 4).
The prior art clearly establishes CO2 levels to be an art-recognized variable for determining tube placement (see Rowe and Palatnik) by recognizing the normal/expected CO2 levels of the airway and how they differ from the normal/expected CO2 levels of the GI tract and further indicates that being able to monitor excess CO2 partial pressures in the respiratory tract can be a useful diagnostic metric for determining respiratory acidosis, exhaustion, and failure (see Hsuing). As such, Examiner submits that the precise range (e.g. 30mmHg to 50mmHg) identified in the instant claim therefore constitutes only an obvious workable range which the ordinary artisan would have inevitably discovered (in light of the prior art’s identification that CO2 levels – and the difference in levels between the endoluminal tracts of a patient – can be used to define threshold ranges along with diagnostic criteria for respiratory analysis pursuant to excessive pCO2 levels) whereby deviation outside those ranges is indicative of misplacement of the tube within the airway as well as significant respiratory issues. It has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Rowe to be configured to detect (and display) CO2 levels wholly inclusive of the range of 30mmHg to 50mmHg (corresponding to both high and low pCO2 levels in the respiratory tract), in view of Palatnik and Hsuing, whereby the prior art recognizes that the mmHg is a suitable, and obvious unit to use for display of CO2 levels within exhalation gases (see Palatnik, Fig. 9) and these values are inclusive to both levels expected to be observed in normal patients as well as low or high levels which might be encountered in patients (see Palatnik, Par. 47; Hsiung, Par. 4). It would have been further obvious to incorporate the range of CO2 levels expected to be encountered in the trachea (both in abnormal and normal situations) as the reference value used in the system of Rowe to determine tube misplacement based upon CO2 levels measured (see Par. 10, 66, 71, 73) – i.e. Rowe explicitly recites “[a]ny variance from a predetermined and preprogrammed data range such as… CO2 range stored within the microcontroller 215 may allow for signaling the misplacement of the distal end of the nasogastric or endotracheal tube, respectively” and “… a change in the parameters… may signal misplacement of the medical device”, whereby “breached parameters” can be used to initiate an alarm/alert. As such, the modified device of Rowe would be beneficially considered to detect tube misplacement as well as provide diagnostic criteria for determining abnormal respiratory function such as respiratory acidosis, exhaustion, and failure which require intervention.
Rowe, as modified, discloses the invention substantially as claimed except that the first sensing component is a MEMS, IR CO2 sensor. Rather, Rowe merely recites the CO2 sensor in generic terms without explicitly disclosing what methodologies are used to determine CO2 sensors thereby relying on the ordinary artisans knowledge and familiarity with the art of CO2 sensors to determine possible types.
However, Palantik indicates that “[i]t is well known that carbon dioxide absorbs infrared light. By determining the amount of absorbed infrared light, the presence and concentration of carbon dioxide can be determined” (Par. 12) whereby the IR carbon dioxide sensor comprises an infrared emitter (see “infrared radiator 46”) and an infrared receiver (see “infrared sensor 48”) – whereby when embodied the infrared emitter and infrared receiver define an infrared path length therebetween (see Fig. 5 – Par. 40 – RE: “[i]nfrared light produced by radiator 46 propagates through window 26A into chamber 24, then through window 26B into sensor 48). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the CO2 sensor of the modified invention of Rowe as an infrared based CO2 sensor which comprises an infrared emitter and infrared received defining an infrared path length therebetween, as disclosed by Palatnik, thereby only achieving the expected results of utilizing a well-known physical phenomena (i.e. IR absorbance) which has been recognized by the prior art to be useful for measuring CO2 concentrations within exhalation gases.
In the instant case Palatnik fails to displace that the IR sensing arrangement should be embodied as a “micro-electro-mechanical system (MEMS) component”. However, the use of MEMS sensors is notoriously well-known. For example, Chowdhury discloses a “MEMS Infrared Emitter and Detector for Capnography applications” (Title) wherein such infrared based sensing arrangements are “one of the most reliable methods for measuring carbon dioxide (CO2) level in exhaled human breath” (Abstract), wherein using the manufacturing techniques described in the paper Chowdhury has been able to “shrink the size of the CO2 sensing module” and thereby “successfully demonstrated the suitability of MEMS IR devices for capnography applications” (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the CO2 sensor of the invention of Rowe as a MEMS IR sensor, as disclosed by Chowdhury (see Fig. 5 which is illustrated of an emitter and detector defining an optical path therebetween), in order to reduce the size of the sensor thereby making it smaller and less obtrusive on the distal end of the tube of Rowe.
Rowe, as modified, discloses the invention substantially as claimed except that the system includes a second sensing component embodied as a MEMS, IR CO2 sensor disposed at the midpoint of the tube. However, it has been established that duplication of parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). For example, Salzman describes a related gastric catheter (14) which may include a plurality of IR based CO2 sensors (50; Col. 5, Ln. 31-59) which “may be placed at desired locations in the gut simultaneously as desired” (Col. 6, Ln. 15-23) inclusive to at least a first sensing component disposed at the distal tip (see at 14a – e.g. Fig. 4) inclusive to nasogastric, nasoduodenal/nasojejunal, and colonic applications (Col. 3, Ln. 3-24). Likewise, Rowe contemplates consideration of CO2 levels in “a variety of organs or bodily spaces” (Par. 125) inclusive to both the alimentary and respiratory passages. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a plurality of sensing components, inclusive to a second sensing component of an MEMS, IR CO2 sensor, along the length of the tube of Rowe, as disclosed by Salzman, in order to permit simultaneous reading of CO2 parameters at different locations along the tube corresponding to different target internal organs of the alimentary and respiratory passages.
In the instant case Salzman does not explicitly resolve the location of the second IR CO2 sensor to particularly be “at the midpoint” of the tube. However, Examiner notes that in the instant detailed disclosure Applicant fails to explicitly recognize or suggest that such a “midpoint” location is particularly important or anything more than one of the finite number of locations that an ordinary artisan would have found obvious for the purposes of selecting a specific location to include a second sensing component (see Par. 26 of the instant specification). In other words, no importance or criticality to such a position is purported by Applicant and Applicant fails to suggest that the specifically selected location solves any explicitly stated problem or accomplishes any specifically stated purpose (in contrast to any other location selected remote from the first sensing element). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to locate the second sensor of the modified invention of Rowe so as to lie at the midpoint of the catheter system, such a location merely presenting one obvious location selected from finite number of options, whereby it is understood that rearranging the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and furthermore selecting a specific solution from a finite number of establish possibilities requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
The ordinary artisan would reasonably recognize and appreciate that the location of the second sensing component is merely reductive of the absolute length of the tube as well as the target organ of interest decided to be observed by the second sensing component in combination with the target organ of interest decided to be observed by the first sensing component. For example, in a tube proportioned to sense CO2 levels somewhere in the jejunum, a midpoint of the tube might be located somewhere in either the stomach or duodenum (depending on how deep within the jejunum insertion is intended). Altering the target measurement location is merely an expected and predictable result which would be immediately recognized by the ordinary artisan when considering particular locations for the first and second sensing components of modified Rowe. As such, the instantly claimed location of the second sensing component fails to make a contribution over the prior art.
Regarding Claim 9, Rowe discloses the invention substantially as claimed except that the system comprises a third sensing component disposed along the tube length at a location spaced apart from the first and second sensing components. However, as discussed above, Salzman obviates providing a plurality of such sensing components at various lengths along the tube so as to permit simultaneous sampling of different locations of the alimentary canal. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a third sensor arrangement at a third location along the length of the tube of Rowe, in view of Salzman, in order to allow for sampling of at least three target locations, e.g. the jejunum, duodenum, and stomach.
Regarding Claims 10 and 11, Rowe, as modified, discloses the invention substantially as claimed except that the three MEMS, IR CO2 sensing components are “unequally spaced apart from one another”. However, Examiner notes that the instant specification does not appear to purport that such configuration solves any specifically stated purpose or confers and specific benefit. Examiner further notes that the sensors of modified Rowe must be either equally spaced or unequally spaced, the two configurations being the only two finite possibilities. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the three sensing elements of modified Rowe to be unequally spaced, such an arrangement merely presenting one obvious location selected from finite number of options, whereby it is understood that rearranging the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and furthermore selecting a specific solution from a finite number of establish possibilities requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding Claim 12, Rowe discloses that in some embodiments the feedback display may be attached to the enteral tube (see 302 – Par. 75, i.e. the “nasogastric tube port”).
Regarding Claim 13, Rowe discloses that in some embodiments the feedback display is separate from and not attached to the enteral tube (see Fig. 1) – the system using wireless transmission protocols for communication (Par. 76).
Regarding Claim 15, Rowe discloses the enteral tube can be an NG tube (see Fig. 1).
Regarding Claim 22, Rowe discloses that the feedback display may comprise a non-numerical visual indicator comprising a plurality of lights (Par. 5) embodied as “warning indicator lights” (Par. 22) wherein the lights can be activated as an “alarm feature for any breached parameters” (Par. 71, 73, 85, 87, 88, 106 – see generally Fig. 6) whereby a red indicator light indicates improper placement and a green indicator light indicators proper placement (Par. 88, 89, 90, 96, 102, 107, 112…etc.). In the instant case, Rowe only explicitly recites using these indicator lights for pH and air pressure and does not necessarily resolve to practice use of these indicator lights for CO2 based alerts/alarms. However, Rowe does explicitly indicate that air pressure, pH, and CO2 are suitable alternatives to one another for purposes of determining tube misplacement (Par. 22, 55, 65, 66). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the display of the modified invention of Rowe to coordinate operation of the CO2 sensor to issue alerts/alarms via the indicator lights (i.e. red to indicate that the CO2 levels are indicative of misplacement and green to indicate that the CO2 levels are indicative of proper placement), wherein Rowe establishes that CO2 based alerts can be suitable for determining tube misplacement (Par. 66) and Rowe directs that indicator lights can be a suitable alert/alarm for conveying to a user proper/improper tube placement (Par. 71) for indicating “breached parameters” (CO2 merely typifying one, specific parameter – identified by Rowe – as being useful for indicating tube placement within the patient’s endoluminal tracts).
In the instant case Rowe fails to explicitly suggest that the lights are light emitting diodes (LEDs). However, Palantik indicates that LED lights are known, suitable display indicators, particularly in the area of CO2 level monitoring in a patient’s exhalation gases (see Par. 43). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize LEDs as the indicator lights of the modified invention of Rowe, as disclosed by Palatnik, whereby the prior art has established LEDs to be a known, predictable, and useful means for providing an indicator light in a known and predictable manner – thereby only the obvious design choice of providing a specific species of indicator light within the broad genus suggested by Rowe would be arrived upon.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”), U.S. Publication No. 2007/0261698 (“Palatnik”), U.S. Publication No. 2007/0175769 (“Hsiung”), MEMS Infrared Emitter and Detector for Capnography Applications (“Chowdhury”), and U.S. Patent No. 5,423,320 (“Salzman”) as applied above, and further in view of  U.S. Publication No. 2019/0070347 (“Heirold”).
	Regarding Claim 21, Rowe, as modified, discloses the invention substantially as claimed except that the first MEMS sensor is “disposed within a channel defined in the enteral tube… with a filler material disposed within the channel around the first sensing component to embed the first sensing component”. The prior art, see Salzman, describes a related gastric catheter (14) which may include a plurality of sensors (50) including a distal tip sensor (50) provided along the length of the tubing (see Fig. 4 and 5), whereby the “sensors 50 may be placed at desired locations along the catheter, so that partial pressures may be measured or monitored at corresponding locations in the gut simultaneously, as desired (DETX, Par. 10), whereby the sensor(s) are “embedded in the wall” of the tubing (see BSTX, Par. 15) along the tube length to the tip (see e.g. Fig. 4), wherein the sensor arrangement is a CO2 sensor. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embed the sensor of the modified invention of Rowe within the catheter wall to extend along the length of the catheter to the distal tip, as disclosed by Salzman, thereby only achieving the expected results of physically securing the modified CO2 sensor in a suitable way (i.e. embedding) as opposed to other alternative means (e.g. surface mounting via adhesive).
As noted above, Examiner submits that based on the nature of the claims to be permissive to a fill material of any composition (see Clm. 21) the presence of the channel is held to be a functional limitation directed toward an intermediate structure incident to manufacture, whereby a sensor embedded via other means is wholly indistinguishable from  a sensor which is embedded by first forming a channel, inserting the sensor into the channel, and then filling the channel with a filler material of the same type as the catheter wall and permitting reflow of the filler into the catheter wall.
To the extent that Applicant might suggest that such a filler material must be defined in a manner which, in the end product, is physically distinguishable from the remainder of the catheter wall the following is presented. Hierold describes a medical interventional appliance comprising a length of fluid handling conduit (1, 16) having a wall (10, 16) with a channel (14, 141) therein such as to extend through an external surface of the tubing wall, whereby a sensor (40) may be inserted into the channel and then a fill material (30) added to the channel to thereby embed the sensor within the wall of the tubing/conduit (Abstract; Par. 36). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embed the sensor of the modified invention of Rowe via the construction of a channel through the catheter wall followed by inserting the sensor within the channel and filling the channel with a separate filler material, as disclosed by Hierold, thereby only achieving the expected results of describing a specific manufacturing process known to be useful to permit the embedding of sensor arrangements into medical tubing/conduit walls in place of a generic genus recitation directed toward embedding in general. Examiner submits that resolving to practice the manufacture of an invention utilizing only a specific, known process requires only routine and customary skill in the art.


Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments fail to resolve any particular, unexpected benefit which was recognized by the originally filed specification as it pertains to the location of the second sensing component at the midpoint of the tube that would not flow naturally from the suggestion in Salzman that sensors may be distributed along the length of the tube to permit for simultaneous measurement in a plurality of target locations along the alimentary canal. Paragraph 26, which discusses location of the second sensing component (116) “at a midpoint of the tube length L” does not seek to link this “midpoint” with any particular location of the alimentary canal, particularly with respect to any unexpected location. Particularly there is no criticality disclosed with respect to the midpoint and Par. 26 recites the midpoint is only recited “for example”, where Par. 28 recites “a variety of placements or positions for the one or more sensing components may be used in various embodiments of the tube tip detection system 100”. This is particularly salient to the extent that the overall length of the tube is never discussed (or especially claimed) whereby depending upon the overall length of the tube a midpoint of tube might be at a wholly irrelevant location. 
For example, if the NG tube is 36 to 48 inches (91.4 to 121 cm) in length (a typical length for such a tube, see U.S. Publication No. 2003/0060764 (“Dua”) - Par. 5) a midpoint would be between 18 and 24 inches (45.72 to 60.96cm). Applicant indicates that the “bifurcation typically occurs around 18 to 20 cm from the entrance to the nostrils in humans” (Par. 30) and that “[f]or typical nasogastric intubations or orogastric intubations, the tube tip 106 should be in a sub-diaphragmatic position in the stomach, e.g., at least ten (10) centimeters (cm) beyond the gastro-esophageal junction (GOJ), also known as the oesophagogastric junction, which is the part of the gastrointestinal tract where the esophagus and stomach are joined” (Par. 22). As such, insertion of the NG tube is understood, in light of Applicant’s disclosure, to require at least 28cm, plus the distance from the bifurcation to the GOJ, i.e. the esophageal length). While the length of the esophagus is not elucidated in Applicant’s disclosure, it is understood to vary but typically is to the order of approximately 25 cm (see e.g. “How far to pass a nasogastric tube? Particular reference to the distance from the anterior nares to the upper esophagus” – (“Phillips”) – Abstract). 
So this would suggest an insertion length for a relevant NG tube of Applicant’s design to be approximately 55cm to 53cm (a value which generally corresponds to the 56cm conclusion in Phillips – see Abstract). Considering the midpoint length of a typical NG tube (see Dua – i.e. 45.72 to 60.96cm) a sensor located at this location would either be outside the body (i.e. 60.96cm which is greater than 55 cm) or at a location well above the bifurcation (i.e. somewhere between 7.28 to 9.28 cm beyond the nares – a location still within the nasal cavity).
Examiner notes that the section cited by Applicant correlates the position of the tube tip (106) and the location of the bifurcation with concern to “convey to a user of the tube tip detection system 100 whether the tube tip 106 is near the patient’s airway and is possibly entering the patient’s airway rather than continuing down the pathway toward the patient’s stomach or intestines” (Par. 29). As such, this section does not appear to be concerned with the location of a medial sensor (116) at the “midpoint” of the tube, but rather the location of a distal sensor (108). In other words, for the medial sensor (116) to be located to measure any relevant information pertaining to the bifurcation between the esophagus and the trachea than the distal tip (106) must have already been inserted well past this junction and either into the esophagus (as intended) or accidentally into the trachea. 
As such, Applicant’s analysis is insufficient to demonstrate any particular benefit to placement of the second sensor at the midpoint of the tube, particularly any benefit which was recognized by Applicant at the time of filing. Again, the specification makes no mention of why the “midpoint” location may have been selected and the midpoint does not appear to be particularly relevant for the stated purpose of the system to prevent insertion of the tip (106) into the trachea when considering an increase versus a decrease of CO2 after the tip (106) has traversed the bifurcation into one of the trachea or the esophagus. Furthermore, given the breadth of the claims, the instant claim would still have been obviated based upon obvious and predictable modifications to Rowe in adjusting the length of the tube (based on intended terminal insertion of the tube) as well as adjusting which of the organs along the GI tract are intended to be monitored – particularly to the extent that the midpoint of the tube is dependent upon not only the insertable length of the tube, but also the largely irrelevant length of the tube intended to remain outside the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783         
11/3/2022